DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 8 – 12 and 17 - 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robb (US 5,018,980).
	Regarding claim 1, Robb discloses a plug connector (see fig. 1), having a first plug part ‘S’ and a second plug part ‘P', wherein the first plug part has at least one first contact point 14A and at least one first contact face 10 and in that the second plug part has at least one second contact point 20 and at least one second contact face 24, wherein a first contact point and a second contact face form a contact pair in each case and a second contact point and a first contact face form a contact pair in each case.
	Regarding claim 2, Robb discloses the first plug part is formed by a first base body (see fig. 1, 3, not labeled), wherein the first contact points and the first contact faces are arranged on the first base body, and in that the second plug part is formed by a second base body (see fig. 1, 2, not labeled), wherein the second contact points and the second contact faces are arranged on the second base body.
	Regarding claim 3, Robb discloses the first base body has a first cable exit ‘O’ and/or the second base body has a second cable exit ‘E’.

	Regarding claim 5, Robb discloses the second base body is formed as a sphere with a spherical outside face, wherein the second contact points and the second contact faces are formed on the spherical outside face (see fig. 1, 2).
	Regarding claim 8, Robb discloses the first and second contact points are arranged between two first and second contact faces in each case (see fig. 1 - 3).
	Regarding claim 9, Robb discloses the first and second contact points are resiliently mounted end-pressure contacts, or so-called Pogo pins (see fig. 1 – 3, 9).
	Regarding claim 10, Robb discloses the first contact points and first contact faces are electrically insulated from one another, and in that the second contact points and second contact faces are electrically insulated from one another (see fig. 1 – 3, 9).
	Regarding claim 11, Robb discloses the first and second contact points are movable on the second and first contact face which form their contact pair (see fig. 1 – 3).
	Regarding claim 12, Robb discloses the plug connector has a fastener 140,175 CANAL STREETMANCHESTER, NH 03101TEL. 603.668.1400FAX. 603,668,85675Docket No. HARTING P2018183 wherein the first plug part and the second plug part are configured to be fastened to one another by the fastener (see fig. 1, 9).
	Regarding claim 17, Robb discloses a plug connector (see fig. 1), having a first plug part ‘S’ with first contacts 14a and a second plug part ‘P’ with second contacts 20, wherein the first plug part and the second plug part are connected to one another via a spherical head joint (see fig. 1 - 3).
	Regarding claim 18, Robb discloses the first base body is formed as a spherical shell with a spherical inside face, wherein the first contact points and first contact faces are formed on the spherical inside face (see fig. 1 - 3).
.
.Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Robb (US 5,018,980) as applied to claims 1 or 4 above, and further in view of C. J. BROWN (US 3,328,741).
Regarding claims 6 and 20, Robb discloses all the limitations except the plug connector has at least one electrically insulating spacer, which is arranged between the first plug part and the second plug part.
 C. J. BROWN discloses the plug connector has at least one electrically insulating spacer 15a, which is arranged between the first plug part and the second plug part (see fig. 2 - 4).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to incorporate C. J. BROWN’s spacer between Robb’s first plug part and the second plug part to define a gap between 15the spherical inside face of the first plug part and the spherical outside face of the second plug part.
	Regarding claim 7, Robb and C. J. BROWN disclose the spacer forms a gap between the first contact faces and the second contact faces (see C. J. BROWN’s fig. 2 - 4).
	
Claims 13 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Robb (US 5,018,980) as applied to claim 1 above, and further in view of T.B. GIBBS (US 3,328,741).
Regarding claim 13, Robb discloses all the limitations except the fastener is formed as a ring and has a thread, wherein the thread is configured to be screwed on the first plug part or the second plug part.
T.B. GIBBS discloses the fastener is formed as a ring 22, 23 and has a thread (column 2, lines 15 – 19 and 40 - 44), wherein the thread is configured to be screwed on the first plug part or the second plug part.
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to provide T. B. GIBBS’s design of fastening first and second plug parts for Robb’s connector wherein the thread is configured to be screwed on the first plug part or the second plug part to make connection separable and reliable.
Regarding claim 14, Robb discloses all the limitations except the fastener is formed as a clamping ring and possesses a clamp, wherein the first plug part and the second plug part are configured to be connected by the clamping ring.
T.B. GIBBS discloses the fastener is formed as a clamping ring 22, 23 and possesses a clamp, wherein the first plug part and the second plug part are configured to be connected by the clamping ring.
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to provide T. B. GIBBS’s design of fastening first and second plug parts for Robb’s connector wherein fastener is formed as a clamping ring and possesses a clamp, wherein the first plug part and the second plug part are configured to be connected by the clamping ring to make connection easy separable and reliable.

T.B. GIBBS discloses the fastener is configured to be fastened to the first plug part by at least one clamping element 22.
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to provide T. B. GIBBS’s design of fastening first and second plug parts for Robb’s connector wherein the fastener is configured to be fastened to the first plug part by at least one clamping element to make connection easy separable.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Robb (US 5,018,980).
Regarding claim 16, Robb discloses all the limitations except a membrane is on the plug connector, which membrane surrounds the second plug part completely.
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to provide Robb’s connector with membrane is on the plug connector, which membrane surrounds the second plug part completely to protect it against liquids, dust and other environmental influences considered to be routine in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288.  The examiner can normally be reached on 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.I/               Examiner, Art Unit 2831                                                                                                                                                                                         	6/11/2021.
/ABDULLAH A RIYAMI/               Supervisory Patent Examiner, Art Unit 2831